Citation Nr: 1634688	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  15-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back trauma.

2.  Entitlement to service connection for a cervical strain (claimed as cervical fracture).

3. Entitlement to service connection for sleep problems, to include as secondary to cervical fracture, skull fracture, and fracture of frontal and maxillary sinuses.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1979 to June 1982, for which he received an honorable discharge, and from June 1982 to October 1983, for which he was discharged under other than honorable conditions.  See March 1984 Administrative Decision.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Board remanded the claims for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service from June 1982 to October 1983 resulted in other than honorable discharge.  Entitlement to service connection based on that period of service is precluded as a matter of law.

2.  The Veteran's intoxication resulted, proximately and immediately, in disability from a motor vehicle accident.

3.  The evidence of record shows that the Veteran's back trauma was the result of willful misconduct during active service.

4.  The evidence of record shows that the Veteran's cervical strain was the result of willful misconduct during active service.

5.  There is no objective showing or diagnosis of a disability manifested by sleep problems at any time during the rating period on appeal.



CONCLUSIONS OF LAW

1.  The Veteran's service from June 1982 to October 1983 ended with an other than honorable and is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12 (2015).

2.  The criteria for service connection for back trauma have not been met.  38 U.S.C.A. §§ 105(a), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2015).

3.  The criteria for service connection for a cervical strain have not been met.  38 U.S.C.A. §§ 105(a), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2015).

4.  The criteria for service connection for sleep problems have not been met.  38 U.S.C.A. § 1131(West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through letters dated in February 2011, July, 2011, and April 2013, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim.  VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  Circumstances in which VA will refrain from or discontinue providing assistance in obtaining evidence include, but are not limited to:  (1) the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility; (2) claims that are inherently incredible or clearly lack merit; and (3) an application requesting a benefit to which the claimant is not entitled as a matter of law.  38 U.S.C.A. 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notwithstanding, service treatment records are associated with the claims file.  All post-service medical treatment records have been obtained.  As requested in the Board's May 2016 remand directives, records from the Social Security Administration (SSA) have been obtained.  Thus, the Board finds that there has been compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided VA examinations for his cervical strain and back trauma claims in February 2012.  Although the examinations included physical evaluation of the Veteran, etiological opinions were not secured.  As detailed below, the evidence establishes that the related in-service event which the Veteran asserts caused his disabilities was a result of misconduct and there is no evidence of an in-service event that was not the result of misconduct.  The Board acknowledges that the Veteran had complaints of back pain in May 1983.  However, the Veteran's was discharged under other than honorable conditions for that period of service, thus service connection cannot be awarded for injuries sustained during that time.  Therefore, VA's duty assist may be discontinued.  

The Board notes that a VA examination was not provided in conjunction with the Veteran's claim of service connection for sleep problems, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran has reported problems sleeping, the evidence does not demonstrate that he has been diagnosed with a sleep disorder.  As such, there is no duty to afford an examination for the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

However, service connection can only be established when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(m), (n), 3.301(a). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and laws administered by VA.  38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 
38 C.F.R. § 3.12(b).

A discharge or release because of one of the offenses listed in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of an undesirable discharge in lieu of a trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (including conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (i.e., child molestation, prostitution, conduct accompanied by assault or coercion).

Factual Background 

The Veteran asserts that his cervical strain and back trauma are due to an in-service motor vehicle accident.  He also contends that his sleep problems are due, in part, to the aforementioned disabilities.

Service treatment records show that the Veteran was treated for injuries sustained in a single motor vehicle accident on November 15, 1980.  The ambulance report indicated that the vehicle was traveling at a high speed.  Emergency room treatment records noted alcohol consumption and lab results revealed a blood alcohol level of 104.  The physician reported that the appellant was very belligerent and uncooperative at the time of examination.  Additionally, the Veteran was unable to recall the motor vehicle accident or the events prior to the accident.  On physical evaluation, the Veteran exhibited tenderness and pain in the cervical region.  In a subsequent record dated November 16, 1980, the Veteran denied back, abdomen, or pelvic pain.  A January 1981 clinical record-narrative summary reported that the Veteran presented to the emergency room via ambulance following the accident and was subjectively inebriated and somewhat hostile.  In a March 1981 record, the Veteran reported pain in his entire body since the motor vehicle accident.  A July 1981 treatment record indicated that the Veteran presented with problems staying wake.  He was advised to reduce his medication to one time per day and to increase his liquids.  A May 1983 record reveals that the appellant was treated for back and neck pain which had persisted for one day.  He denied a history of trauma.  He was instructed not to bend or lift more than 20 pounds.  

In a Report of Accidental Injury received in March 2011, the appellant reported that someone spiked his drink.  He confirmed that he had no memory of the motor vehicle accident.

The Veteran underwent a VA neck examination in February 2012 at which time cervical spondylosis was diagnosed.  The examiner determined that he could not provide an opinion as to whether the current neck disability was related to the in-service neck injuries without resort to speculation because there was no documentation of the injuries in any document provided.  

A VA examination for the Veteran's back trauma claim was also provided in February 2012.  At that time, thoracic and lumbar spondylosis was diagnosed.  

SSA records show that disability benefits were awarded due to organic mental disorder (chronic brain syndrome) and disorder of the back (discogenic and degenerative).

Analysis

After a review of the evidence, the Board finds that the Veteran's back trauma and cervical strain were not incurred in the line of duty, but rather were the result of an act of willful misconduct for VA purposes.  See 38 C.F.R. §§ 3.1(n), 3.301(a).  In this regard, the Veteran has asserted that his back and cervical spine conditions have persisted since the in-service motor vehicle accident.  The evidence demonstrates that the accident was the result of the appellant driving while intoxicated.  In this regard, the ambulance report noted "strong AOTB [alcohol on the breath]" and that the Veteran was "very combative."  Additionally, a narrative summary of the Veteran's hospital admission stated that the Veteran was violently hostile and required restraining throughout his initial period of admission.  This report also states that "[g]rossly, he was noted to have bilateral spontaneous and purposeful motor movements and he responded to question if not appropriately at least with a purpose."  The Board finds this evidence persuasive of the Veteran's functioning at the time of the accident.  Specifically, it indicates that he had purposeful motor movement, suggesting the ability to control his body, and that he had conscious thinking with by suppling purposeful responses to questions.  The Board finds that when viewing this evidence in the context of pertinent medical and lay evidence that it shows that the Veteran conduct of drinking was willful, i.e., a conscious wrongdoing.  This willful conduct of drinking alcohol then proximately and immediately to a single motor vehicle accident resulting in several injury to the Veteran.  38 C.F.R. § 3.301(c)(2).  As the motor vehicle accident was due to the Veteran's intoxication, the accident does not constitute an in-service event upon which service connection could be granted.  Thus, service connection for the appellant's back and neck disabilities is denied.

The Board acknowledges Veteran's contention that his drink was spiked.  However, the assertion is unsupported by the available evidence.  The medical evidence, to include the lab report, following the accident in November 1980 documents only the presence of alcohol.  No other substances were reported.  The Veteran, if he thought he was provided a "spiked drink" had incentive to report this during the hospital admission after the accident.  He did not until many years later.  The Board finds that this delayed report decreases the credibility of the Veteran's report of a spiked drink.  Based on the foregoing, the Board finds that this contemporaneous, objective medical test outweighs the Veteran Veteran's statement provided many years subsequent to the motor vehicle accident.

The Board observes that in a May 1983 service treatment record it was noted the Veteran presented for treatment with complaints of back and neck pain.  As noted herein, for the period of service from June 1982 to October 1983, the Veteran was discharged under other than honorable conditions.  Thus, any disability related to that period of service must be denied based upon a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the claim of service connection for sleep problems, the Board finds that the criteria for service connection have not been met.  The evidence demonstrates that the Veteran has reported sleep problems, to include as secondary to disabilities caused by the in-service motor vehicle accident.  While he is competent to report observable symptoms, the medical evidence does not demonstrate a diagnosis of a disability manifested by sleep problems at any time since the filing of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent a showing of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for back trauma is denied.

Entitlement to service connection for a cervical strain (claimed as cervical fracture) is denied.

Entitlement to service connection for sleep problems is denied



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


